Citation Nr: 0930240	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right knee instability from May 5, 2004, to October 28, 
2005.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1977 to June 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that, during the pendency of this appeal, the 
appellant underwent a total knee arthroplasty on right.  From 
that date forward, the matter of instability was incorporated 
and separate disability for instability was no longer for 
application in light of the implant of a right knee 
prosthesis rated under diagnostic code 5055.  Therefore, the 
issue has been reframed since the Board's prior decision 
dated July 2008.


FINDING OF FACT

VA medical records dated 2004 show findings for right knee 
instability, and the appellant reported instability in his 
April 2005 statement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee instability from May 5, 2004, to October 28, 2005, 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  As a fourth notice 
requirement, VA must "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b) (1); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice must be provided "at the time" that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VA received a claim for increase in May 2004.  
Thereafter, VA sent the appellant a VCAA letter dated August 
2004.  The Board finds that the VCAA letter was not fully 
compliant with the statutory notice requirements as outlined 
above.  The letter failed to notify the appellant that to 
substantiate his claim the evidence may show the effect that 
the worsening of his condition has on his employment and 
daily life.  The letter also failed to notify the appellant 
that, if an increase in disability was found, the disability 
rating would be assigned in accordance with the applicable 
diagnostic code based on the nature of the symptoms of the 
condition, the severity and duration, and their impact upon 
employment and daily life.
While the appellant received inadequate preadjudicatory 
notice, the Board finds that there is no prejudice to the 
appellant because the record reflects that he was provided 
with a meaningful opportunity to participate in the 
adjudication of this claim such that the notice error did not 
affect the essential fairness of the adjudication now on 
appeal.  Specifically, by letter dated February 2007, the 
appellant was informed that ratings were assigned with regard 
to severity from 0 to 100 percent, depending on the specific 
disability.  VA also provided the appellant a Supplemental 
Statement of the Case (SSOC) in May 2005 and April 2008 that 
included the diagnostic code 5257, and which considered all 
evidence of record.  The Board notes that the criteria for 
diagnostic code 5257, recurrent subluxation or lateral 
instability, is rated on slight, moderate, or severe 
impairment.  There are no specific medical tests or findings 
required to support an evaluation greater than 10 percent.  
Accordingly, the Board finds no prejudice to the appellant as 
he is able to report and under the elements of the 
disability.  As such, the notice requirements of Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008), have limited 
applicability in this case.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder and the 
appellant was afforded VA examinations.  VA afforded the 
appellant the opportunity to appear for a hearing.  The Board 
notes that the recent VA examinations are adequate as they 
reflects a pertinent medical history, review of the 
documented medical history, clinical findings, a diagnosis.  
The adequacy of this examination has not been challenged by 
the appellant.  The Board notes that the re-examination was 
ordered to address the extent of instability, however, the 
appellant had undergone a total knee replacement on the right 
without any post operative evidence of instability; 
therefore, the most recent VA examination cannot be 
undermined for failing to address the extent of a disability 
which was neither complained of or objectively shown on 
examination.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (staged ratings are appropriate when the factual 
findings show distinct period where the service- connected 
disability exhibits symptoms that would warrant different 
ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, 
in determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.  In 
addition, 38 C.F.R. § 4.40 and § 4.45 requires consideration 
of functional disability due to pain and weakness.  With any 
form of arthritis, painful motion is an important factor of 
the rated disability and should be carefully noted.  
38 C.F.R. § 4.59.

The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "mild" and "moderate" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a veteran may not be compensated twice for the same 
symptomatology as "such a result would over compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 
97.

Historically, by a rating decision dated June 1993, the RO 
granted service connection under diagnostic code 5257 for 
anterior cruciate ligament (ACL) tear, right knee, status 
post repair and iliotibial band transfer for right ACL.  In 
September 2004, an increased rating for knee disability was 
assigned under diagnostic code 5260.  The Board determined in 
July 2008 that a separate evaluation for right knee 
instability was also warranted and a 10 percent disability 
evaluation was assigned pending a new VA examination.  
Unknown to the Board at that time, in October 2005, the 
appellant had undergone total knee arthroplasty of the right 
knee and, thereafter, the RO rated his disability based on 
implant of right knee prosthesis under diagnostic code 5055.  
Such actions resulted in 100 percent and then 30 percent 
evaluations.  The determination to rated under this 
diagnostic code resulted in the ending of separate 
evaluations for limited motion and instability.  Clearly 
rating the disability as 100 percent was not prejudicial to 
the appellant.

The only issue before the Board at this time is whether an 
evaluation higher than 10 percent is warranted for the period 
of May 5, 2004, to October 28, 2005.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling. 38 C.F.R. § 4.71a.

In this case, the evidence before the Board is limited, which 
explains why the Board sought additional medical evidence via 
its July 2007 remand.  The evidence of record reflects that 
for the period in question the appellant had instability and 
laxity.  Specifically, report of VA examination dated August 
2004 shows complaints of right knee pain; and clinical 
findings showed no collateral laxity.  VA progress notes from 
May to August 2005 reflect ongoing clinical evaluation and 
treatment for chronic knee pain.  An October 2004 
consultation report showed findings for noticeable amount of 
laxity but no subluxation of the patella.  There was medial 
collateral or lateral collateral ligamentous instability.  In 
December 2004, the appellant was fitted for a knee brace.  
The appellant complained of right knee instability in April 
2005.

Medical records associated with the appellant's October 2005 
right knee arthroplasty reflect that this procedure was based 
on findings for advanced degenerative arthritis of the knee.

On VA examination in September 2007, he reported that his 
right knee, status post total knee arthroplasty, was okay 
except for tendinitis.  Clinical findings are silent for 
instability.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the period from May 5, 2004, to 
October 28, 2005.  Also, there is no basis for a staged 
rating (other than what was already done by the AOJ with the 
change to a different diagnostic code.)  The evidence shows 
instability in October 2004 and fitting for a knee brace.  
The evidence near to the time of the appellant's surgery does 
not reference complaints or findings for instability as an 
indicator for surgery.  Generally, the Board seeks as much 
information as possible to fairly evaluate the disability.  
Although there was evidence of instability during the 
critical time frame, neither the objective evidence nor the 
subjective evidence quantifies the severity of the 
disability.  Furthermore, the surgical procedure represents 
both a change in the nature of the disability and prevents 
any attempt at obtaining a forensic type evaluation.  
Weighing the evidence of record, the Board believes that it 
more nearly approximates the criteria for the 10 percent 
evaluation assigned.  The appellant himself has not described 
instability that could be characterized as more than mild.  
Therefore, an evaluation in excess of 10 percent for 
instability of the left knee is denied.  Stated differently, 
beyond accepting that there was some instability, the 
evidence is insufficient to evaluate.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Lastly, the Board also has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  However, instability for the period in 
question is not shown to have caused average industrial 
impairment in excess of that contemplated by the 10 percent 
evaluation or otherwise render application of the schedular 
criteria impractical.  This is especially so since the 
appellant has not required frequent hospitalization from the 
disability.  Thus, referral of this case for extra- schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for right knee 
instability from May 5, 2004, to October 28, 2005, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


